Citation Nr: 1818669	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  12-32 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to waiver of overpayment of VA disability compensation in the amount of $7008.00, to include the threshold determination of whether the underlying debt is valid.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1975 to March 1977.      

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 decision of Department of Veterans Affairs (VA) Committee on Waivers and Compromises in Philadelphia, Pennsylvania.  The case appears to be under the jurisdiction of the St. Paul Minnesota Regional Office and Insurance Center (RO).  


FINDINGS OF FACT

1.  The Veteran was divorced in April 2007.
    
2.  In January 2011, the RO retroactively reduced the Veteran's compensation benefits effective May 1, 2007 based on his divorce reducing his number of dependents; this reduction created an overpayment in the amount of $15,751.  

3.  The RO was notified of the Veteran's divorce well before January 2011.  

4.  In an October 2012 statement of the case, the RO waived $8743 of the overpayment but determined that the remaining $7008.00 could not be waived.

5.  The Veteran bears minimal fault for the overpayment and his fiduciary and VA bear significant fault for it; the balancing of fault weighs sharply in the Veteran's favor and outweighs his unjust enrichment.     






CONCLUSIONS OF LAW

1.  The overpayment in the amount of $7008.00 was legally created and the underlying debt is valid.  38 U.S.C. § 5112, 5302 (2012); 38 C.F.R. §§ 1.911, 1.956, 1.962, 3.500, 21.9635 (2017).

2.  Recovery of the overpayment of VA compensation benefits in the amount of $7008.00 is against equity and good conscience.  38 U.S.C. §§ 5107, 5302 (2012); 38 C.F.R. §§ 1.963, 1.965 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board acknowledges VA's duties in notifying claimants of the evidence needed to support a claim, as well as the relative duties of VA and claimants in obtaining such evidence.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, these provisions do not apply in waiver of overpayment cases.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

Also, given the favorable outcome detailed below, an assessment of VA's duties under the Veteran's Claims Assistance Act (VCAA) is not necessary.

II.  Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled. 38 U.S.C. § 5302; 38 C.F.R. § 1.962. Thus, in order for the Board to determine whether an overpayment was created properly, it must be established that the Veteran was not entitled legally to the benefits in question.  38 U.S.C. § 5112 (b)(10); 38 C.F.R. § 3.500 (b); Erickson v. West, 13 Vet. App. 495, 499 (2000), withdrawn on other grounds, Erickson v. Gober, 20 Vet. App. 506 (2000).

Also, if a debt is solely the result of VA administrative error, the effective date of the reduction of benefits is the date of the last payment based on this error, and consequently, there is no overpayment charged to the Veteran.  38 U.S.C.A. § 5112 (b)(10); 38 C.F.R. §§ 3.500 (b)(2), 21.7635(q)(2).  A finding of "sole administrative error" requires not only the error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.  38 U.S.C. § 5112 (b) (10); 38 C.F.R. § 3.500 (b)(2).  If the claimant fails to provide full disclosure of facts or should know an error has been made, yet accepts the payment, the overpayment will not be considered due to sole administrative error.  See VA Manual 22-4, Part III, § 2.03.  See also Jordan v. Brown, 10 Vet. App. 171, 174 (1997).

The Board must render an independent determination with regard to whether there was any fraud, misrepresentation, or bad faith on the part of the appellant with respect to the creation of an overpayment.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994). 

In cases where there is no fraud, misrepresentation, or bad faith on an appellant's part with respect to the creation of the overpayment at issue, waiver is not precluded pursuant to 38 U.S.C. § 5302 (a).  Hence, in these cases, in order to adjudicate the appeal, the Board must determine whether recovery of the indebtedness would be against equity and good conscience.  Id.  

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965 (a). The elements for consideration are as follows: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The evidence shows that the Veteran has been assigned a 100 percent (total) disability rating for organic brain syndrome since August 1980.  He has also was deemed to be incompetent to manage his finances effective February 9, 1981 and had been assigned a fiduciary up until very recently.  In November 1990, the Veteran married H.R.  Subsequently, H.R. was added to his service-connected compensation award resulting in additional monthly compensation.

In a March 2010 report of general information, an RO Veteran's Service Representative noted that the Veteran had advised him that he had been divorced from H.R. for greater than 4 years.  In a June 2010 report of general information, the Veteran verified his divorce from H.R. occurred on April [REDACTED], 2007.  

In an October 2010 claim development note, the RO noted that H.R. had been the Veteran's custodian (i.e. handling his financial affairs) until December 1, 2005 when this role was switched to the Veteran's daughter.  A field examination dated February 2006 had also indicated that the Veteran was divorced but there was apparently no documentary evidence recevied from the Veteran at that time reporting the divorce.  

In a December 2010 declaration of status of dependents, the Veteran reported that his divorce from H.R. occurred on August [REDACTED], 2005.  He reported that he had previously informed the RO of the divorce on 4 or 5 occasions.  

In a January 2011 letter, the RO noted that in June 2010, the Veteran had informed VA of his divorce from H.R. on April [REDACTED], 2007.  As a result, the RO notified the Veteran that it was taking action to reduce his benefits retroactively because it needed to pay him as a Veteran with one, rather than two dependents effective May 1, 2007.  The RO noted that this had created an overpayment as the Veteran had been paid too much compensation for the period from May 1, 2007 to January 2011.  

In a separate January 2011 demand letter, the RO informed the Veteran that he was being assessed an overpayment in the amount of $15,751 (due to him being paid too much compensation for the period from May 1, 2007 to January 2011).              

In the March 2011 decision, the Committee on Waivers and Compromises (Committee) denied the Veteran's claim for waiver of the debt.  

In a subsequent October 2012 statement of the case, the Committee found the Veteran's fault in the creation of the debt to be minimal based on his reliance on another individual's assistance in managing his affairs, the changes with his appointed fiduciary and his statement that he reported his divorce to VA in a timely manner.  The Committee also indicated that it had some fault in the creation of the debt based on the excessive delay in reducing the Veteran's benefit after the first record of the report of the change in marital status.  In addition, the Committee noted that the financial information submitted showed that the current withholding (to collect the Veteran's overpayment) has caused his income and expenses to be nearly equal and that there were no assets to supplement his income.  This
suggested that the current withholding had created a potential impairment in the Veteran's ability to provide basic necessities, thus defeating the purpose of his VA benefit.  Therefore the Committee found that the collection of the debt in full would create financial hardship for the Veteran and determined that the remaining balance of the overpayment that had not already been collected should be waived.  Thus, the RO waived the remaining balance of the Veteran's indebtedness in the amount of $8743 but denied waiver of the amount of $7008, which had already been repaid.  

In a January 2015 financial status report, the Veteran indicated that his monthly income was only $57 more than his monthly expenses and he did not have any significant assets.   

In February 2018 argument, the Veteran's representative indicated that the Veteran informed VA of his upcoming change in dependent status on December 23, 2005 and that the VA also had constructive knowledge of the change in dependent status as of February 13, 2006, due to a VA field examiner's request for the Veteran's fiduciary to be changed.  Also, VA took action in relation to the change of dependency by changing the assigned fiduciary as of May 13, 2006.  However, the AOJ then failed to adjust the Veteran's compensation benefits downward based on the change in dependency until after contact from the Veteran in June 4, 2010.  

Concerning whether the underlying debt is valid, the Veteran continued to receive monthly compensation for H.R. as his dependent for an extended period after their divorce.  There is also nothing in the record to suggest that the RO calculated the overpayment incorrectly and the Veteran has not alleged that the RO's calculations are incorrect.  Additionally, although there is some fault on the part of VA (as discussed below), it is not shown that VA committed sole administrative error, as the Veteran's fiduciary continued to accept payment of additional monthly dependency compensation for H.R. on behalf of the Veteran after the couple divorced and should have known that an error was being made.   Accordingly, the evidence establishes that the overpayment is valid.  

Concerning waiver, the evidence indicates that the Veteran bears very minimal fault in creation of the debt as at the time it was incurred, he was considered incompetent to handle his finances.  Thus, it was his fiduciaries responsibility to not continue to accept payment to the Veteran of additional dependency compensation for his dependent spouse after the couple had divorced and to ensure that VA was notified of this change in dependency status at the time it occurred.  Additionally, VA bears at least some fault in creation of the overpayment as the Veteran did notify VA on a number of occasions that he had divorced yet there was a significant delay before the appropriate reduction of his monthly compensation benefits was implemented.  Regarding undue hardship, the Board notes that the Veteran's recent financial status report indicates that his monthly income is slightly higher than his monthly expenses.  Thus, while he is on a very fixed income and the repayment that he has already provided was clearly difficult for him, it does not appear that it amounted to an undue hardship.   

Also, the Board does not find that the withholding of benefits or recovery actually nullified the objective for which the benefits were intended as the withholding served to recover monies that were meant to be paid only based on the Veteran having a dependent spouse.  Additionally, there is some degree of unjust enrichment, as the Veteran was paid benefits to which he was not entitled.  Moreover, there is no showing that the Veteran changed position to his detriment in relation to the overpaid funds.  However, even though a number of the waiver factors weigh against the Veteran, the Board places by far the most weight on the balancing of faults.  Thus, as VA and the Veteran's fiduciary collectively bear significant fault in the Veteran incurring the underlying debt and the Veteran bears next to no fault in incurring it, recovery of the entirety of the debt is against equity and good conscience.  Accordingly, waiver of the remaining $7008.00 overpayment of compensation benefits is warranted.  


ORDER

The overpayment of compensation benefits in the amount of $7008.00 is valid.  

Waiver of the overpayment of compensation benefits in the amount of $7008.00 is granted.   



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


